Citation Nr: 9935961	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  94-41 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Chapter 35 benefits, in the calculated amount of $1,441.06.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The veteran served on active military duty from May 1946 to 
October 1947, from June 1954 to June 1957, and from August 
1957 to June 1973.  The veteran died in March 1987.  The 
appellant is the veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee).  In its decision, the 
Committee determined that the appellant was not entitled to 
waiver of recovery of an overpayment of educational benefits.

This matter was remanded to the RO in June 1999 for further 
development of the record.  In an August 1999 rating action, 
the RO continued its denial of the appellant's claim for 
waiver of the overpayment of Chapter 35 benefits.  The case 
has now been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant was awarded educational assistance benefits 
for the period June 1, 1992 to December 15, 1992; VA was 
advised by the educational institution that the appellant had 
terminated his course load on June 15, 1992; the appellant 
nevertheless accepted and negotiated benefits check for this 
period when he was not attending school. 


CONCLUSION OF LAW

Recovery of the overpayment of Chapter 35 educational 
assistance benefits, in the calculated amount of $1,441.06, 
would not be against equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991) in that his claim is plausible, that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Once it has been determined that a 
claim is well grounded, as here, VA has a statutory duty to 
assist the appellant in the development of evidence pertinent 
to that claim.  38 U.S.C.A. § 5107.  After examining the 
record, the Board is satisfied that all relevant facts have 
been developed to the extent possible, and that the data on 
file is sufficient to render a fair and equitable 
determination of the issue presented. 

A review of the record discloses that the appellant was 
awarded Chapter 35 benefits, effective June 1, 1992.  The 
Enrollment Certificate, VA Form 22-1999, dated in May 1992, 
shows that the appellant was enrolled on full time status for 
both the first and second summer sessions, with six credit 
hours scheduled for each session during the enrollment period 
June to August 1992.  The record reflects that the appellant 
initially reduced his course load to part time status during 
the relevant period, but later terminated his course load.  
VA was advised by the educational institution, in October 
1992, that the appellant terminated his enrollment on June 
15, 1992.  This change in status resulted in an overpayment 
of educational benefits which are the subject of this appeal.  
A series of correspondence, dated between 1992 and 1993, was 
issued for purposes of notifying the appellant concerning the 
overpayment amount.  

In April 1994, the appellant submitted a Financial Status 
Report, VA Form 4-5655.  In this financial disclosure report, 
the appellant indicated that he was not presently employed.  
He noted that he last worked from June 1989 to January 1994.  
He reported no monthly income or expenses, noting that he 
resided with friends.  The appellant indicated that he had no 
cash holdings, bonds, real estate, or automobile, but noted 
that he possessed furniture and household goods having a 
resale value of $200.00.  The appellant reported installment 
debts totaling $7,700.00, each of which was reported to be 
past due.  The appellant indicated that this debt was 
associated with bank credit accounts, and a fee apparently 
associated with a financial service for purposes of debt 
restructuring.  He did not provide information concerning the 
dates of incurrence relative to the reported overdue 
accounts.  The appellant indicated that he had never been 
adjudicated bankrupt.  In the appropriate section, the 
appellant noted that he was in the process of restructuring 
his debts, and of his desire to continue his educational 
pursuits through VA benefits and the work study program, and 
to reside in college housing.

In correspondence, received in May 1994, the appellant sought 
a waiver of the overpayment.  In support of this request, the 
appellant indicated that his "dependent" brother underwent 
transplant surgery during the enrollment period for the 
summer session.  He indicated that "this situation required 
[his] attention and therefore interrupted [his] studies 
during the summer enrollment period."  He further noted 
that:

Subsequently, when my brother's health 
improved to were (sic) it no longer required 
my attention, I enrolled in Fall 1992 for 
full time status at San Antonio College.  
During this time I was certified to receive 
full time Chapter 35 benefits.  I also filled 
out a "Statement In Support Of Claim" to 
the Veterans Affairs Office for waiver for 
the summer session...      

The appellant indicated that the basis for his waiver request 
was his brother's illness, and the necessity for the 
appellant to provide care for him during this period.  In 
addition, the appellant noted that collection of the 
indebtedness would result in financial hardship.  With regard 
to the negotiated check, the appellant indicated that he had 
not received these funds, and that he advised VA of the same.  
He further noted that he did not expect any further 
protracted interruptions in his "training time due to 
illness of immediate family member, because family member's 
health has improved and claimant no longer resides with 
family member."

The appellant provided a private medical statement, dated in 
December 1993, in further support of his waiver request.  The 
medical statement indicated that the appellant's brother had 
undergone surgical treatment and continued to be followed for 
care of various conditions.  The physician also noted that:

His two brothers provide needed 
transportation for [the patient] for his 
important medical care and may miss work or 
classes occasionally for this.   

In this case, the Committee, in a June 1994 decision, denied 
a waiver of recovery of the overpayment in this matter.  In 
that regard, the Committee determined that the appellant had 
not filed a timely request for consideration of waiver of the 
overpayment amount.  However, in an April 1997 decision, the 
Board determined that the appellant's request for waiver of 
recovery of the overpayment was timely filed.  It was the 
Board's finding that the assembled evidence of record was 
incomplete, in that notification letters to the appellant 
that advised the appellant of the amount of the indebtedness, 
and his appellate and procedural rights relative to the 
overpayment had not been associated with the claims folder.  
Additionally, it was noted that some mailings from VA to the 
appellant were apparently misdirected.  Because of the 
inconsistencies in the record related to notification of the 
indebtedness, the Board concluded that the 180 day period for 
submission of the waiver request had not expired in light of 
the particular circumstances presented in this case.  
Accordingly, the appellant's waiver request was determined to 
be timely filed in this instance.  See 38 U.S.C.A. § 5302; 
38 C.F.R. § 1.963.  The Board thereafter remanded this matter 
for further development, and referral to the Committee for a 
review of the merits of the appellant's waiver request.  

In a May 1997 letter, the RO requested the appellant to 
provide information concerning his acceptance of educational 
assistance benefits during the relevant period.  The 
appellant was also requested to complete a financial 
disclosure report, and submit other requested financial 
documents.  

In a May 1997 reply, the appellant indicated that he was 
enrolled as a full time student, and had not been employed 
since June 1996.  He reported his "primary" source of 
income as his student loans.  The appellant indicated that he 
did not maintain a savings account, nor did he have any cash 
holdings.  A copy of the appellant's 1996 federal tax return 
was provided.  (The appellant reported that a financial 
disclosure report, VA Form 4-5655, had not been forwarded to 
him for completion.)  The appellant reiterated that he 
withdrew from his course load during the subject period 
because of his brother's illness.  The appellant noted that 
"subsequent enrollment periods was (sic) interrupted because 
of the financial hardship created by not receiving 
entitlements from VA, without educational assistance I needed 
to work full-time to meet my obligations."  He noted that 
his brother no longer resided with him.  

The appellant also submitted medical statements concerning 
his brother's treatment and condition.  The first statement, 
dated in March 1991, indicated that the appellant's brother 
was receiving continued care for chronic conditions.  It was 
noted that the patient was expected to require three-times 
weekly dialysis treatment in the near future.  The physician 
further noted that the patient's "brothers provided needed 
transportation for [the patient] for this important medical 
care and may miss work or classes occasionally for this."  
The second (undated) medical statement was a duplicate of the 
December 1993 statement.

The appellant submitted a Financial Status Report, VA Form 
20-5655, in June 1997.  He reported that he was a full time 
student, but noted that he last worked from June 1994 to June 
1996.  The appellant indicated that he had no monthly income.  
He reported student loans in the amount of $6,000.00 each 
semester.  He reported monthly expenses totaling $950.00, 
which included rent or mortgage payments ($350.00); food 
($200.00); utilities and heat ($200.00), and other living 
expenses identified as book and tuition fees ($200.00).  He 
did not include any monthly payments associated with 
installment contracts as part of his monthly expenses.  The 
appellant noted that his monthly expenses, in the amount of 
$950.00, were not offset by his income, thus, resulting in a 
monthly deficit in that amount.  The appellant reported that 
he held $100.00 in savings.  He reported no other assets.  He 
reported several installment contracts, totaling $9,604.25, 
with each identified as associated with medical expenses.  In 
each instance, the original debt amount was unpaid, and 
reported to be due and owing in full.  These debts were 
reportedly incurred between April and May 1997.  The 
appellant reported that he had not been adjudicated bankrupt.  
In the appropriate section, the appellant noted that he was 
currently a full time student, and was living on his student 
loans in addition to the "Hazelwood Tuition Program."  He 
indicated that he expected to graduate in the fall semester 
of 1998.

In a June 1997 decision, the Committee determined that waiver 
of the indebtedness was not warranted in this case.  The 
Committee found that while there was no evidence of fraud, 
misrepresentation, or bad faith, that collection of the debt 
would not be against equity and good conscience.   It was the 
Committee's finding that the overpayment was the result of 
the appellant's continued acceptance and negotiation of 
monthly benefits following his termination of classes on June 
15, 1992.

The Board notes that the appellant was requested by the RO, 
in October 1998, during the pendency of this appeal, to 
complete a more recent financial disclosure report.  A 
financial disclosure form, VA Form 20-5655, was apparently 
forwarded to the appellant.  However, a review of the record 
reflects that the appellant did not provide the requested 
information.

During an April 1999 hearing, the appellant acknowledged that 
he was awarded educational assistance benefits during from 
June 1, 1992 to December 15, 1992.  He stated that during the 
first summer session, he was initially enrolled as a full 
time student, and was scheduled for six credit hours of 
course work.  He indicated that his brother became ill during 
this period, and underwent a surgical transplant in June 
1992.  The appellant stated that he was solely responsible 
for his brother's care during this time.  His activities in 
this regard included transporting his brother for clinical 
visits, in addition to providing home care.  The appellant 
explained that because of the responsibility associated with 
his brother's care, he was unable to maintain a full course 
load, and changed to part time status, but later terminated 
his course load.  He indicated that his brother's health 
problems required him to ultimately terminate his enrollment.  
The appellant indicated that counselors at the college 
instructed him concerning this change in status due to his 
familial circumstances.  With respect to the subject 
negotiated check in the amount of $1,023.00, the appellant 
stated that this check was received and deposited by his 
mother, who reportedly maintains power of attorney for the 
appellant.  He stated that he was unaware of the disbursement 
or receipt of these funds. 

When queried, the appellant indicated that he reduced his 
course load from six credit hours to three credit hours, 
placing him on part time status, on or about June 15, 1992.  
He indicated that he did not complete this course, but 
attended classes until the time of his withdrawal toward the 
end of the semester, "when [he] wasn't going to be able to 
take the final."  He stated that he did not receive any 
checks during the period from June 1 to June 15, 1992, but 
indicated that a lump sum payment was made some time in July 
1992.

In June 1999, the Board remanded this matter to the RO for 
further evidentiary development.  Specifically, it was noted 
that a preliminary review of the assembled evidence of record 
apparently indicated that the appellant had obtained his 
degree.  It was further noted that the appellant also 
discussed anticipated employment opportunities following 
graduation.  It was the opinion that such information might 
provide information relevant to the issue on appeal.  Thus, 
it was requested that the appellant submit a more recent 
financial disclosure report in order to permit the appellant 
every consideration in the context of his appeal, and to 
provide the Board with a more accurate picture of the 
appellant's financial status.  It was further noted that the 
requested information was of vital importance to the Board's 
consideration of the appellant's appeal, and that the failure 
to response may adversely impact upon the Board's disposition 
of this matter.  In August 1999, the RO forwarded a letter to 
the appellant requesting information relevant to his 
financial status.  However, the appellant did not respond to 
this request.  In a subsequent rating action, dated in August 
1999, the RO continued its denial of the appellant's request 
for waiver of overpayment.  


Analysis

Because it has been determined by the Committee that there 
was no willful intention on the part of the appellant to 
commit fraud, misrepresent a material fact, or exercise bad 
faith in the creation of the overpayment that has been 
assessed against him, the Board's review is limited to the 
issue of whether the evidence establishes that the recoupment 
of the indebtedness would be against equity and good 
conscience so that recovery of the overpayment may be waived. 
38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.   

The law precludes waiver of recovery of an overpayment or 
waiver on collection of any indebtedness where any of the 
following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302.  
The Committee determined that while there was no evidence of 
fraud, misrepresentation, or bad faith on the part of the 
appellant, the failure to recover the overpayment would 
result in unjust enrichment of the appellant.  It was further 
the Committee's determination that recovery of the 
overpayment would not be against equity and good conscience.

After a thorough review of the evidence of record, and the 
contentions presented by the appellant, it is the opinion of 
the Board that there is no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.  This does not mean that 
the appellant was not at fault in the creation of the debt.  
Rather, there is no discernible basis in the record which 
shows that his acts, which led to the creation, meet the high 
level or degree of impropriety as to constitute fraud, 
misrepresentation, or bad faith.  It is the opinion of the 
Board, however, that the appellant has been less than 
forthcoming with information relative to his financial status 
and, in this regard, finds that the appellant's actions are 
suggestive of an attempt to obfuscate his true financial 
picture.  In this case, the Board notes that the available 
evidence of record appears to indicate a possible employment 
history dating from 1989 through 1996.  The appellant has 
also reported several installment contracts, characterized as 
past due, but has not provided sufficient information 
regarding these expenses.  In this regard, the Board notes 
that the installment debts noted in the 1994 financial report 
appear to represent accounts different from those noted in 
the 1997 financial report, without explanation of how the 
earlier debts were resolved.  Furthermore, the Board has 
noted other discrepancies within the record.  Notably, the 
appellant indicated in a 1994 statement that he resided with 
his brother during the relevant period in 1992, but in a 
latter statement, in 1997, indicated that his brother had 
resided with him.  Finally, the appellant has implied that 
his brother's care was his responsibility.  However, a 
medical statement from the brother's treating physician 
appears to suggest that the appellant was one of the siblings 
whom provided assistance to the ailing brother during his 
treatment and recovery.  Likewise, the appellant has not 
provided information concerning his post graduate activity.  
In this context, the record references employment prospects 
as well as potential plans for future educational pursuits.  
Thus, the appellant's true financial status, and factors 
pertinent thereto remain unclear.  Nevertheless, the 
appellant's failure to provide more accurate financial 
disclosures simply places the Board at a disadvantage to 
consider any additional factors which might, for reasons of 
equity and good conscience, support a reduction in the amount 
of the recovery of the overpayment.      

While the appellant's action do not meet the high degree of 
impropriety as to constitute fraud, misrepresentation, or bad 
faith, this does not mean that he may not be found at fault 
in its creation.  The appellant's failure to definitely 
report his reduced and thereafter non-enrollment status to 
the appropriate officials, notwithstanding the policy of the 
educational institution to provide such information to VA, 
led to the creation of the overpayment, but such action does 
not automatically preclude the waiver of recovery of the 
overpayment that was consequently established by such 
failure.  Therefore, the waiver is not precluded under the 
provisions set forth in 38 U.S.C.A. § 5302.  However, to 
dispose of this matter on appeal, the Board must determine 
whether the recovery of the overpayment would be against the 
principles of equity and good conscience, thus, permitting 
waiver under 38 U.S.C.A. § 5302 and 38 C.F.R. §§ 1.963, 
1.965.

In the present case, the record shows that the appellant 
initially enrolled for summer classes, and was authorized 
Chapter 35 benefits during this period.  On June 15, 1992, 
the appellant terminated his course load reportedly due to 
matters related to his brother's illness.  He did not advise 
VA of his termination of classes.  Later in October 1992, the 
VA was notified by the school's administration that the 
appellant had withdrawn from his courses during the summer 
session.  Action was thereafter taken by VA to terminate 
education assistance benefits for that period based upon the 
appellant's non-enrollment status.  The appellant's action in 
accepting the subject check, when he had terminated his 
enrollment for the summer session, led directly to the debt.  
The allegation that the appellant's mother received and 
deposited the benefits check on the appellant's behalf has 
absolutely no bearing on this case, particularly when the 
appellant utilized these funds.  No competent evidence has 
been provided to refute this finding. 

Turning to the elements of equity and good conscience, the 
Board observes that the appellant also argues that failure to 
waive the recovery of the overpayment in question would 
result in financial hardship.  In support of this contention, 
he provided financial status reports in April 1994 and June 
1997, reflecting that his monthly expenses exceeded his 
monthly income.  These purported expenses consist of various 
installment debts in addition to various monthly household 
expenses.  These expenditures deserve no greater deference in 
payment than does the obligation owed to the VA.  In this 
respect, the Board observes that the appellant is expected to 
devote the same attention to the repayment of his debt to the 
VA as he would devote to any other financial obligation.  The 
failure of the Government to insist upon its rights to the 
repayment of this debt would result in the unjust enrichment 
of the appellant at the expense of the Government, since he 
would then be allowed to retain funds disbursed through 
Chapter 35 benefits to which he was not legally entitled. 

The Board further notes that this decision does not in any 
way reflect a judgment concerning the reasonableness of the 
appellant's decision to care for his brother but, rather, a 
determination that the consequence of doing so under the 
circumstances presented herein, that is, his failure to 
notify VA of his changed enrollment status and acceptance of 
educational assistance benefits disbursed based upon that 
enrollment, resulted in unjust enrichment to the appellant.  
Following a careful and considered review of the evidence of 
record, balanced against the appellant's contentions, it is 
the opinion of the Board that the facts of this case do not 
demonstrate that recovery of the overpayment would be against 
the principles of equity and good conscience.  38 C.F.R. 
§§ 1.963, 1.965.  Thus, the Board concludes that a waiver of 
recovery of the overpayment of Chapter 35 educational 
benefits at issue in this appeal is not warranted.  In 
reaching this decision, the Board finds that the evidence of 
record is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to waiver of recovery of an overpayment of 
Chapter 35 benefits in the calculated amount of $1,441.06 is 
denied.




		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

